      Case 1:20-cv-03067-JTR    ECF No. 19   filed 04/06/21   PageID.2660 Page 1 of 15




 1
 2
 3
 4
 5
 6
 7
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 8                                                                   EASTERN DISTRICT OF WASHINGTON


 9                           UNITED STATES DISTRICT COURT
                                                                      Apr 06, 2021
10                      EASTERN DISTRICT OF WASHINGTON                    SEAN F. MCAVOY, CLERK


11
12    CARRIE W.,                                  No. 1:20-CV-03067-JTR
13
                  Plaintiff,
14
15                      v.                        ORDER GRANTING DEFENDANT’S
                                                  MOTION FOR SUMMARY
16    ANDREW M. SAUL,                             JUDGMENT
17    COMMISSIONER OF SOCIAL
      SECURITY,
18
19                Defendant.
20
           BEFORE THE COURT are cross-motions for summary judgment. ECF
21
     No. 16, 17. Attorney D. James Tree represents Carrie W. (Plaintiff); Special
22
     Assistant United States Attorney Katherine Watson represents the Commissioner
23
     of Social Security (Defendant). The parties have consented to proceed before a
24
     magistrate judge. ECF No. 6. After reviewing the administrative record and the
25
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
26
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
27
     ///
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
      Case 1:20-cv-03067-JTR     ECF No. 19    filed 04/06/21   PageID.2661 Page 2 of 15




 1                                    JURISDICTION
 2         Plaintiff filed an application for Disability Insurance Benefits on July 26,
 3   2011, alleging disability since September 9, 2010, due to depression, bursitis,
 4   restless leg syndrome, bladder problems, and kidney problems. Tr. 62. The
 5   application was denied initially and upon reconsideration. Tr. 87-89, 93-97.
 6   Administrative Law Judge (ALJ) M.J. Adams held a hearing on November 6,
 7   2013, Tr. 35-60, and issued an unfavorable decision on January 21, 2014, Tr. 19-
 8   28. Plaintiff requested review from the Appeals Council and on June 2, 2015 the
 9   Appeals Council denied the request for review. Tr. 1-5. Plaintiff filed a civil action
10   in this court and on June 13, 2016, the Court granted the parties’ stipulated motion
11   to remand for further proceedings. Tr. 673-74.
12         A remand hearing was held before ALJ Adams on October 4, 2017. Tr. 627-
13   42. At that hearing, Plaintiff requested a closed period of disability, ending August
14   2, 2014. Tr. 631-32. Judge Adams issued a second unfavorable decision on May
15   11, 2018. Tr. 600-18. Plaintiff filed a second action in this court. Tr. 1957. On
16   March 11, 2019, Senior U.S. District Judge Lonnie Suko issued an order
17   remanding the claim for further proceedings. Tr. 1965-79.
18         A third hearing was held on December 31, 2019 before ALJ Virginia
19   Robinson. Tr. 1893-1923. On January 29, 2020, Judge Robinson issued an
20   unfavorable decision. Tr. 1867-82. Plaintiff did not file written exceptions with the
21   Appeals Council and the Appeals Council did not review the decision; the ALJ’s
22   January 2020 decision therefore became the final decision of the Commissioner.
23   Tr. 1865. That decision is appealable to the district court pursuant to 42 U.S.C. §
24   405(g). Plaintiff filed this action for judicial review on May 14, 2020. ECF No. 1.
25                               STATEMENT OF FACTS
26         Plaintiff was born in 1967 and was 43 years old as of her alleged onset date.
27   Tr. 1873. She has a GED and her work history has been primarily in casinos. Tr.
28   43, 630. She had a traumatic childhood and a long history of substance abuse. Tr.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
      Case 1:20-cv-03067-JTR      ECF No. 19    filed 04/06/21   PageID.2662 Page 3 of 15




 1   569. She stopped working in 2010 due to her inability to handle the stress of
 2   working at the casino any longer. Tr. 45, 589, 635. In 2014 she completed trauma
 3   therapy and felt her mental health had improved to the point of being able to work
 4   again. Tr. 636, 1040-41.
 5                                STANDARD OF REVIEW
 6         The ALJ is responsible for determining credibility, resolving conflicts in
 7   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 8   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 9   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
10   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
11   only if it is not supported by substantial evidence or if it is based on legal error.
12   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
13   defined as being more than a mere scintilla, but less than a preponderance. Id. at
14   1098. Put another way, substantial evidence is such relevant evidence as a
15   reasonable mind might accept as adequate to support a conclusion. Richardson v.
16   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
17   rational interpretation, the Court may not substitute its judgment for that of the
18   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
19   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
20   administrative findings, or if conflicting evidence supports a finding of either
21   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
22   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
23   supported by substantial evidence will be set aside if the proper legal standards
24   were not applied in weighing the evidence and making the decision. Brawner v.
25   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
26                       SEQUENTIAL EVALUATION PROCESS
27         The Commissioner has established a five-step sequential evaluation process
28   for determining whether a person is disabled. 20 C.F.R. § 404.1520(a); Bowen v.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
      Case 1:20-cv-03067-JTR     ECF No. 19    filed 04/06/21   PageID.2663 Page 4 of 15




 1   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the claimant has
 2   the burden of establishing a prima facie case of entitlement to disability benefits.
 3   Tackett, 180 F.3d at 1098-1099. This burden is met once a claimant establishes that
 4   a physical or mental impairment prevents the claimant from engaging in past
 5   relevant work. 20 C.F.R. § 404.1520(a)(4). If a claimant cannot perform past
 6   relevant work, the ALJ proceeds to step five, and the burden shifts to the
 7   Commissioner to show (1) the claimant can make an adjustment to other work; and
 8   (2) the claimant can perform specific jobs that exist in the national economy.
 9   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If
10   a claimant cannot make an adjustment to other work in the national economy, the
11   claimant will be found disabled. 20 C.F.R. § 404.1520(a)(4)(v).
12                            ADMINISTRATIVE FINDINGS
13         On January 29, 2020, the ALJ issued a decision finding Plaintiff was not
14   disabled as defined in the Social Security Act.
15         At step one, the ALJ found Plaintiff did not engage in substantial gainful
16   activity during the requested closed period of disability between September 9,
17   2010 and August 2, 2014. Tr. 1870.
18         At step two, the ALJ determined Plaintiff had the following severe
19   impairments: spinal impairment, fibromyalgia, hypertension, thyroid disorder,
20   obesity, affective disorder, and anxiety disorder (including PTSD). Id.
21         At step three, the ALJ found Plaintiff did not have an impairment or
22   combination of impairments that met or medically equaled the severity of one of
23   the listed impairments. Tr. 1871-72.
24         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
25   she could perform work at the light exertional level, except:
26
           She could not climb ladders, ropes, or scaffoldings. She could
27         frequently stoop, kneel, crouch, crawl, and climb ramps and stairs.
28         She could frequently reach and handle. She needed to avoid



     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
      Case 1:20-cv-03067-JTR    ECF No. 19    filed 04/06/21   PageID.2664 Page 5 of 15




 1         concentrated exposure to hazards and extreme cold. She could
           perform simple routine tasks, in a routine work environment. She
 2         could have superficial interaction with coworkers, with no jobs
 3         requiring teamwork, supervising other employees, or extensive
           problem solving. She could have occasional superficial interaction
 4         with the public.
 5
 6   Tr. 1873.
 7         At step four, the ALJ found Plaintiff was unable to perform her past relevant
 8   work as a gambling dealer or dealing manager. Tr. 1880.
 9         At step five, the ALJ determined that, based on the testimony of the
10   vocational expert, and considering Plaintiff’s age, education, work experience, and
11   RFC, there were jobs that existed in significant numbers in the national economy
12   that Plaintiff was capable of performing, including the jobs of housekeeping
13   cleaner, production assembler, and inspector/hand packager. Tr. 1880-81.
14         The ALJ thus concluded Plaintiff was not under a disability within the
15   meaning of the Social Security Act at any time during the requested closed period.
16   Tr. 1881-82.
17                                         ISSUES
18         The question presented is whether substantial evidence supports the ALJ’s
19   decision denying benefits and, if so, whether that decision is based on proper legal
20   standards.
21         Plaintiff contends the ALJ erred by (1) improperly rejecting medical opinion
22   evidence; and (2) improperly discounting Plaintiff’s subjective complaints.
23                                     DISCUSSION
24   1.    Plaintiff’s symptom statements
25         Plaintiff alleges the ALJ erred in rejecting her symptom testimony without
26   providing adequate reasons. ECF No. 16 at 16-21.
27         It is the province of the ALJ to make determinations regarding a claimant’s
28   subjective statements. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).



     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
      Case 1:20-cv-03067-JTR     ECF No. 19    filed 04/06/21   PageID.2665 Page 6 of 15




 1   However, the ALJ’s findings must be supported by specific cogent reasons.
 2   Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative
 3   evidence of malingering, the ALJ’s reasons for rejecting a claimant’s testimony
 4   must be “specific, clear and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281
 5   (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General
 6   findings are insufficient: rather the ALJ must identify what testimony is not
 7   credible and what evidence undermines the claimant’s complaints.” Lester, 81 F.3d
 8   at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
 9         The ALJ found Plaintiff’s medically determinable impairments could
10   reasonably be expected to cause some of the alleged symptoms; however, she
11   found Plaintiff’s statements concerning the intensity, persistence and limiting
12   effects of her symptoms to not be entirely consistent with the medical evidence and
13   other evidence in the record. Tr. 1874. The ALJ found Plaintiff’s allegations were
14   undermined by her ability to work with her impairments without any apparent
15   substantial worsening during the requested closed period, her improvement with
16   treatment, her largely unremarkable mental and physical exams, and her activities.
17   Tr. 1874-76.
18         Plaintiff argues the record does not support the ALJ’s conclusions, as there
19   is evidence of Plaintiff’s ongoing struggles with her mental health and physical
20   problems, with objective signs of both. She further argues the activities identified
21   by the ALJ are not inconsistent with disability. ECF No. 16 at 16-21. Defendant
22   argues the ALJ reasonably interpreted the record and that Plaintiff’s competing
23   interpretation of the evidence does not show error. ECF No. 17 at 2-11.
24         The Court finds the ALJ did not err. An ALJ may rely on evidence that the
25   claimant’s condition “ha[s] remained constant for a number of years” and “ha[s]
26   not prevented [the claimant] from working over that time.” Gregory v. Bowen, 844
27   F.2d 664, 666-67 (9th Cir. 1988). The record indicates Plaintiff had experienced
28   pain and mental health symptoms for years prior to stopping work in 2010 and the


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
      Case 1:20-cv-03067-JTR     ECF No. 19    filed 04/06/21   PageID.2666 Page 7 of 15




 1   ALJ found the record did not establish any significant worsening of Plaintiff’s
 2   impairments compared to when she was working. Tr. 1874-75. This interpretation
 3   is reasonable and supported by the ALJ’s further discussion of the relatively
 4   benign findings on exams. Although it cannot serve as the sole ground for rejecting
 5   a claimant’s symptom statements, objective medical evidence is a “relevant factor
 6   in determining the severity of the claimant’s pain and its disabling effects.”
 7   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ reasonably
 8   pointed to the largely normal mental status exams and the lack of significant
 9   findings on physical exams throughout the record in finding Plaintiff’s allegations
10   to be unsupported. Tr. 1874-76. An ALJ may also consider the course and
11   effectiveness of treatment, including improvement with medication. Social
12   Security Ruling 16-3p. Finally, while the activities the ALJ identified do not
13   necessarily indicate an ability to engage in full-time competitive work, the ALJ
14   reasonably found that the activities undermine Plaintiff’s allegations of being very
15   secluded and incapable of doing almost anything. Tr. 1876.
16         While Plaintiff offers an alternative interpretation of the evidence, the ALJ’s
17   interpretation is rational. “When the evidence is susceptible to more than one
18   rational interpretation, we must uphold the ALJ’s findings if they are supported by
19   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,
20   1111 (9th Cir. 2012).
21   2.    Medical opinion evidence
22         Plaintiff alleges the ALJ improperly rejected opinions from multiple doctors
23   and other treating providers. ECF No. 16 at 2-16.
24         When a treating physician’s opinion is contradicted by another physician,
25   the ALJ may reject the treating physician’s opinion for “specific and legitimate
26   reasons” based on substantial evidence. Andrews v. Shalala, 53 F.3d 1035, 1041
27   (9th Cir. 1995). The specific and legitimate standard can be met by the ALJ setting
28   out a detailed and thorough summary of the facts and conflicting clinical evidence,


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
      Case 1:20-cv-03067-JTR      ECF No. 19   filed 04/06/21   PageID.2667 Page 8 of 15




 1   stating their interpretation thereof, and making findings. Magallanes v. Bowen, 881
 2   F.2d 747, 751 (9th Cir. 1989). The ALJ is required to do more than offer their
 3   conclusions, they “must set forth [their] interpretations and explain why they,
 4   rather than the doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th
 5   Cir. 1988).
 6         An ALJ may discount the opinion of an “other source,” such as a nurse
 7   practitioner, if they provide “reasons germane to each witness for doing so.”
 8   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
 9         a.      Dr. Quaempts
10         Plaintiff’s treating doctor, Rex Quaempts, completed a letter for vocational
11   rehabilitation in 2011 and a medical source statements for Plaintiff’s disability
12   claim in 2013. Tr. 241, 563-64. In 2011, he commented that Plaintiff had multiple
13   medical issues that resulted in her needing to seek other employment, noting her
14   hypertension was exacerbated by stress, recent carpal tunnel surgery made her a
15   poor candidate for repetitive use of her hands, and her disrupted sleep meant she
16   should not be on her feet for extended periods of time. Tr. 241. In 2013, Dr.
17   Quaempts opined Plaintiff needed to lie down during the day and would miss four
18   or more days of work per month from a full-time job. Tr. 563-64.
19         The ALJ gave these opinions minimal weight, noting Plaintiff’s
20   hypertension and carpal tunnel syndrome had not caused significant limitations and
21   her other impairments were adequately controlled and showed no significant
22   worsening since Plaintiff was last employed. Tr. 1877. The ALJ further reasoned
23   that Dr. Quaempts did not refer to any objective evidence to support his opinions
24   and exams during the relevant period were unremarkable other than Plaintiff’s own
25   subjective reports. Tr. 1877-78.
26         Plaintiff argues the record contradicts the ALJ’s conclusions, in that Dr.
27   Quaempts did refer to multiple medical records as the basis of his opinions, the
28   record reflects regular signs and symptoms of Plaintiff’s fibromyalgia and side


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
      Case 1:20-cv-03067-JTR     ECF No. 19    filed 04/06/21   PageID.2668 Page 9 of 15




 1   effects of medications in support of the limits, and that there is evidence of her
 2   conditions worsening over the relevant period. ECF No. 16 at 7-9. She further
 3   asserts Dr. Quaempts was the only doctor to assess the effects of fibromyalgia,
 4   rendering his opinion uncontradicted. Id. at 5-7. Defendant argues the ALJ
 5   reasonably found the opinion to be inconsistent with the overall record, including
 6   the doctor’s own treatment notes showing benign findings and adequate control of
 7   conditions with treatment. ECF No. 17 at 11-12. Defendant further asserts the
 8   evidence identified by Plaintiff does not compel a finding contrary to the ALJ’s,
 9   and notes the medical expert at the hearing testified there were no supportive exam
10   findings to support Dr. Quaempts’ opinion. Id. at 13-15.
11         The Court finds the ALJ did not err. An ALJ may reasonably consider an
12   opinion’s consistency with the record as a whole and support from the objective
13   medical signs and findings, along with the amount of explanation provided by the
14   source. 20 C.F.R. § 404.1527(c)(3)-(4). Dr. Quaempts did not refer to any
15   objective evidence to support his opinions and his treatment notes contain largely
16   normal exam findings other than some tenderness. Tr. 333-34, 344, 352, 451, 1274,
17   1305-07. The ALJ’s interpretation is supported by substantial evidence.
18          Plaintiff further argues the ALJ erred with respect to her discussion of Dr.
19   Quaempts and the medical expert at the hearing, Dr. Goldstein. At the third hearing
20   in 2019, Dr. Steven Goldstein testified as a medical expert. Tr. 1906-11. He
21   testified Plaintiff’s diagnoses included fibromyalgia, degenerative disc disease of
22   the lumbar spine, and morbid obesity, and no listings were met or equaled. Tr.
23   1907. He testified that these conditions would have limited her abilities, but did not
24   see enough in the physical exams during the relevant period to be able to assess the
25   degree of limitation. Tr. 1907. When asked about Dr. Quaempts’ opinion regarding
26   the need to lie down during the day and missing work, Dr. Goldstein testified that
27   he could not tell from the record whether the opinion was true or not. Tr. 1910. The
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
     Case 1:20-cv-03067-JTR     ECF No. 19     filed 04/06/21   PageID.2669 Page 10 of 15




 1   ALJ summarized this testimony and gave Dr. Goldstein significant weight, but
 2   gave greater weight to the more detailed state agency opinions. Tr. 1878.
 3         Plaintiff argues the ALJ erred in her summary of Dr. Goldstein’s testimony
 4   when she stated, “he did not see sufficient evidence to support Dr. Quaempts’
 5   opinion of absences or a need to lie down.” Plaintiff asserts the medical expert did
 6   not state there was insufficient support for Dr. Quaempts’ opinion, just that he did
 7   not see a linked exam or evidence about medication side effects supportive of the
 8   need to recline. ECF No. 16 at 12. Plaintiff further asserts the record does contain
 9   such evidence and that Dr. Quaempts’ opinion should have been credited because
10   Dr. Goldstein’s testimony did not contradict it. Id. at 13. Defendant argues the fact
11   that the medical expert testified the limits could be true did not undermine his
12   express testimony that there were no supportive exams and he could not tell from
13   the record whether the limits were true or not. ECF No. 17 at 13.
14         The Court finds the ALJ’s summary of Dr. Goldstein’s testimony was
15   reasonable, and the ALJ did not err in giving more weight to Dr. Goldstein than
16   Dr. Quaempts. While Plaintiff offers an alternative interpretation of the record, “if
17   the evidence can reasonably support either affirming or reversing a decision, we
18   may not substitute our judgment for that of the Commissioner.” Lingenfelter v.
19   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). The ALJ identified substantial
20   evidence in support of her conclusions.
21         b.     Dr. Moran
22         In July 2011, Dr. John Moran completed a physical evaluation form for
23   DSHS. Tr. 1316-19. He opined Plaintiff’s primary impairments were chronic
24   spinal pain and pyelonephritis (kidney infection), and that she had severe
25   limitations due to lumbar disc disease and marked limits from chronic depression.
26   Tr. 1318. He stated she was overall severely limited and unable to perform even
27   sedentary work. Id.
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
     Case 1:20-cv-03067-JTR       ECF No. 19    filed 04/06/21   PageID.2670 Page 11 of 15




 1         The ALJ gave this opinion minimal weight, noting the only abnormal
 2   finding on Dr. Moran’s exam was tenderness in the lumbar spine, with no evidence
 3   of any psychological exam. Tr. 1878. The ALJ further noted that Dr. Moran had
 4   released Plaintiff to light activity following her hospitalization for her kidney
 5   infection and had noted a normal exam of her back. Id. Finally, the ALJ referred to
 6   her other rationale throughout the decision regarding Plaintiff’s subjective reports,
 7   including the treatment records, exam findings, and activities. Id.
 8         Plaintiff argues the record supports Dr. Moran’s opinion, as he was her
 9   attending physician when she was hospitalized in June and July 2011 with various
10   complaints. ECF No. 16 at 10. Plaintiff further argues that there is no inconsistency
11   with her being released to undefined “light activity” following her hospitalization,
12   and reasserts her arguments regarding the ALJ’s assessment of her subjective
13   reports. Id. at 11. Defendant argues the ALJ appropriately interpreted the record,
14   which shows largely normal findings at contemporary exams, and that the opinion
15   stating she was not capable of lifting even two pounds was inconsistent with her
16   demonstrated activities. ECF No. 17 at 15-17.
17         The Court finds the ALJ did not err. Consistency with the record and support
18   from the objective evidence are legitimate factors for the ALJ to consider in
19   weighing an opinion. 20 C.F.R. § 404.1527(c)(3). Dr. Moran’s opinion noted only
20   tenderness to palpation in the lumbar spine, while all other exam findings were
21   normal. Tr. 1317. The hospital records from his treatment of Plaintiff focus on her
22   kidney infection and a single episode of chest discomfort with exercise. Tr. 263,
23   286. Neither hospital stay documents any abnormal exams of her spine or mental
24   status.1 Tr. 264, 269, 297-301, 310-11. The June visit does not note back pain or
25
26         1
               Records from the July hospital stay noted Plaintiff’s reports of back
27   problems, but include no documentation of exams or treatment for the issue. Tr.
28   286. Plaintiff was also noted to be anxious and crying on admission, but this was


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
     Case 1:20-cv-03067-JTR      ECF No. 19    filed 04/06/21   PageID.2671 Page 12 of 15




 1   chronic pain as issues that were addressed. Tr. 265. Therefore, the ALJ’s
 2   assessment that Dr. Moran’s opinion appears to be without objective basis is
 3   supported by substantial evidence.
 4         c.      MSW Sandra Macias and LMHC Doyle Hardy
 5         Plaintiff’s treating counselor, Sandra Macias, completed multiple letters and
 6   medical source statements regarding Plaintiff’s conditions.2 Tr. 565-58, 591, 595-
 7   96. In 2011 she drafted a letter to the Washington State Division of Vocational
 8   Rehabilitation, noting Plaintiff was forced to quit her job at the casino because of
 9   excessive anxiety about the confrontational aspects of her job and anxiety and
10   depression caused her to miss days of work. Tr. 591. In June 2013 Ms. Macias
11   completed a letter and medical source statement for Plaintiff’s disability claim,
12   noting marked impairment in a number of areas, including handling very short
13   simple instructions, maintaining attention and concentration for extended periods,
14   performing within a schedule and maintaining regular attendance and punctuality,
15   accepting instructions and responding appropriately to supervisors, and getting
16   along with coworkers or peers. Tr. 565-66. She included a letter noting Plaintiff’s
17   anxiety and depression were exacerbated when situations overwhelmed her
18   unstable emotional well-being. Tr. 568. In November 2013 Ms. Macias completed
19   a third letter, noting Plaintiff’s diagnoses, history of abuse, and substance use, and
20   ///
21
22   attributed to pain, and the records noted Plaintiff calmed down with fluids and pain
23   medication. Tr. 310. On discharge she was noted to have had a worsening of her
24   depression while in the hospital due to a lapse in her mental health medications,
25   but the record does not contain documentation of any mental status exams. Tr. 286-
26   87.
27         2
               Due to a technology issue, the records of Ms. Macias’s treatment were not
28   available. Tr. 595.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 12
     Case 1:20-cv-03067-JTR     ECF No. 19     filed 04/06/21   PageID.2672 Page 13 of 15




 1   noting her increased anxiety when involved in stressful situations at work. Tr.
 2   595-96.
 3         Plaintiff’s other counselor, Doyle Hardy, also completed a medical source
 4   statement assessing marked and severe limitations in similar categories to Ms.
 5   Macias’s June 2013 opinion. Tr. 592-94. He additionally commented that
 6   Plaintiff’s PTSD symptoms had worsened and that she reported extreme anxiety
 7   and panic when triggered, which “would prohibit her ability to manage a regular
 8   work day or work week.” Tr. 594.
 9         The ALJ addressed Ms. Macias’s two letters from 2013 and gave them
10   minimal weight other than to agree that Plaintiff was unable to perform her past
11   work at the casino. Tr. 1878-79. The ALJ found the remainder of the letters were
12   without objective support, as the treatment record reflected overall stability in
13   Plaintiff’s psychological state, along with activities that contradicted Ms. Macias’s
14   opinions, including travel, caretaking, household chores, and social activities. Tr.
15   1879. The ALJ also gave minimal weight to Mr. Hardy’s opinion, finding it
16   without objective support and contradicted by his minimal degree of treatment
17   records and the record as a whole. Id.
18         Plaintiff argues the ALJ erred in failing to mention Ms. Macias’s 2011 letter,
19   and improperly rejected her other letters without offering specific explanations for
20   how the record or Plaintiff’s activities contradicted the opinions. ECF No. 16 at 13-
21   15. She further asserts the ALJ erred in rejecting Mr. Hardy’s opinion as it was not
22   inconsistent with his own records, which showed ongoing difficulties. Id. at 15-16.
23   She also asserts any notations of Plaintiff doing well or being in better spirits must
24   be read in context with her ongoing issues. Id. Defendant argues the ALJ did not
25   err, as the discussion throughout the decision shows overall stability in Plaintiff’s
26   mental state and largely normal mental status exams, and that her activities show a
27   greater level of functioning, all of which are supportive of the ALJ’s conclusion
28   that the opinions were without objective support. ECF No. 17 at 19-20. Defendant


     ORDER GRANTING DEFENDANT’S MOTION . . . - 13
     Case 1:20-cv-03067-JTR      ECF No. 19    filed 04/06/21   PageID.2673 Page 14 of 15




 1   further asserts that Ms. Macias’s 2011 letter indicated only that Plaintiff was
 2   unable to perform her past work at the casino, a fact that the ALJ concurred with.
 3   Id. at 18.
 4          The Court finds the ALJ did not err. As noted above, the ALJ discussed the
 5   largely normal mental status exam findings throughout her decision. Tr. 1874-75.
 6   Other than when Plaintiff was actively engaging in trauma therapy, at which point
 7   she showed some depressed or anxious mood and affect (Tr. 1054-66), mental
 8   status exams were largely unremarkable. Tr. 350, 352, 451, 461, 469, 572, 585,
 9   963, 1043, 1063-64. Consistency with the record and support from objective
10   findings is a germane factor for an ALJ to consider in assessing the persuasiveness
11   of an “other” source. 20 C.F.R. §§ 404.1527(c)(2)(4), 404.1527(f). While Plaintiff
12   offers an alternative interpretation of the record, the ALJ’s discussion and
13   interpretation is reasonable. The Court further agrees with Defendant’s discussion
14   of the 2011 letter, in that it did not offer any limitations or opinions that were
15   rejected by the ALJ. Therefore, any error in not discussing the letter was harmless
16   at most. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (an error is
17   harmless when “it is clear from the record that the . . . error was inconsequential to
18   the ultimate nondisability determination”).
19                                      CONCLUSION
20          Having reviewed the record and the ALJ’s findings, the Court finds the
21   ALJ’s decision is supported by substantial evidence and free of legal error and is
22   affirmed. Therefore, IT IS HEREBY ORDERED:
23          1.    Defendant’s Motion for Summary Judgment, ECF No. 17, is
24   GRANTED.
25          2.    Plaintiff’s Motion for Summary Judgment, ECF No. 16, is DENIED.
26   ///
27   ///
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 14
     Case 1:20-cv-03067-JTR    ECF No. 19    filed 04/06/21   PageID.2674 Page 15 of 15




 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
 3   and the file shall be CLOSED.
 4         IT IS SO ORDERED.
 5         DATED April 6, 2021.
 6
 7                               _____________________________________
                                           JOHN T. RODGERS
 8                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 15
